 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoadway Express, Inc. and William P. Goff. Case13-CA-212649 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 17 January 1983 Administrative Law JudgeWalter J. Alprin issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.In adopting the Administrative Law Judge's Decision, we note that noparty at the hearing or thereafter in exceptions urged deferral to thegrievance/arbitration procedures of the relevant collective-bargainingagreement. Accordingly, we do not rely on the Administrative LawJudge's discussion of Suburban Motor Freight, Inc., 247 NLRB 146 (1980),and the issue of deferral in fn. 6 of his Decision.In adopting the Administrative Law Judge's finding that Respondent'sdischarge of employee Goff was not motivated by Goffs objections toRespondent's supervisors' performing bargaining unit work and to Re-spondent's proposal for a flexible workweek, Chairman Dotson finds itunnecessary to pass on the Administrative Law Judge's finding thatGoffs complaints constituted protected concerted activity.The Charging Party claims that the Administrative Law Judge erred infinding, in fn. 4 of his Decision, that the two other employees involved inthe 19 August 1980 incident involving a misuse of company time wereunnamed in the record and that they also received letters of warningfrom Respondent. We agree with the Charging Party that the other em-ployees were named in the record and that, according to Charging PartyGoffs uncontroverted testimony, the other employees did not receive let-ters of warning. However, this error by the Administrative Law Judgedoes not affect the conclusions reached herein.267 NLRB No. 5DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge: Thiscase involves the discharge on February 15, 1981t of anemployee by Respondent allegedly in violation of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act.The charge herein was filed on July 1, and the complaintissued March 31, 1982. Hearing was held in Chicago, Illi-nois, on September 20 and 21, 1982.2 The issues involvedare, generally, whether the alleged discriminatee's activi-ties were "concerted and protected," whether the assert-ed reasons for his discharge were pretextual, and wheth-er his discharge violated the Act.Upon the entire record, including my observations ofthe demeanor of the witnesses, and after due considera-tion of the briefs submitted, I make the following:FINDINGS OF FACTRespondent, Roadway Express, Inc., a Delaware cor-poration, is a motor common carrier operating a freightterminal at Chicago Heights, Illinois. In the year prior tothe complaint, a representative period, Respondent de-rived gross revenues in excess of $50,000 in the courseand conduct of its business operations transportingfreight between the State of Illinois and points locatedoutside that State. Respondent admits, and I find, that itis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act. Respondent fur-ther admits, and I further find, that Highway Drivers,Dock Spotters, Ramp and Meat Packing House andAllied Products Drivers and Helpers, Office Workersand Miscellaneous Employees, Local Union No. 710, af-filiated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, isand has been at all times material herein a labor organi-zation within the meaning of Section 2(5) of the Act.William P. Goff, the Charging Party herein was em-ployed by Respondent from September 1968, to Febru-ary 15, 1981, when he was discharged from his job as adockman at the Chicago Heights terminal, as hereinafterdescribed. Goff had been discharged twice before, onceabout 1972 for striking a supervisor and once about 1976for dishonesty, but on both occasions he took the dis-charges to the existing grievance procedure and was re-instated.Article 24 of the contract between Respondent and theUnion provides that, except for certain classes of miscon-duct, "with respect to discharge or suspension ...theEmployer shall give at least one warning notice of thecomplaint ...in writing" and that such "warning lettersshall be effective only for a period of nine (9) monthsfrom the date issued." In practice Respondent issueswarning letters for misconduct and, upon the third warn-ing for the same type of misconduct within a 9-monthperiod, suspends the employee for 3 days. A fourthwarning letter for the same type of misconduct may beAll dates are in 1981 unless otherwise specified.2 Respondent's unopposed motion of November 9, 1982, to correct thetranscript is hereby granted.42 ROADWAY EXPRESS, INC.issued with no additional discipline, but a fifth warningletter for the same type of misconduct within a 9-monthperiod results in discharge. Individual workers are notpermitted to grieve the receipt of warning letters unlessaccompanied by suspension or discharge, at which timeany disputes underlying the disciplinary action may bereviewed.Work rules require an employee to advise his supervi-sor when leaving a work area. A 10-minute break periodis permitted at the end of each 2-hour work period withthe exception of the lunch period. Taking an unauthor-ized break is referred to as "misuse of company time."Warning letters were issued to Goff during his em-ployment prior to the period detailed below on the fol-lowing dates: in 1968, on December 30; in 1972, on June2; in 1974, on May 8 and 13; in 1976, on January 16 andMarch 15; in 1977, twice on January 24 and once eachon February 23 and November 30; in 1978, on March 15;and, in 1980, on April 18. Thereafter, Goff was subjectedto the following disciplinary actions:1. May 24, 1980: Two warning letters, instituted bySupervisor Adams, one for misuse of company timewhile talking to another dockman at a place other thanhis work station, and the other for threatening a supervi-sor. Goff testified that he had left his-work area to returnto his locker in the breakroom in order to get gloves,and that on his way back he observed a supervisor en-gaged in bargaining unit work. Goff ordered the supervi-sor to stop, which led to some words, alleged to includethreats, and to Goff's stopping the "drag line" used insorting freight. Goff directed a handwritten letter to theterminal manager with his side of the story and spoke tohim personally, but was advised to file grievances in thefuture if he had any complaints. Goff, however, deter-mined from the Union that he could file a grievance onlyfor disciplinary action which had a direct effect on him,e.g., a suspension or discharge, but not for a warningletter and not for the actions of a foreman in performingbargaining unit work unless it resulted in a direct loss ofearnings to him.2. June 16, 1980: Warning letter instituted by Supervi-sor Bertrand for misuse of company time in not being inthe yard, not responding to radio calls, and turning offhis radio. Goff testified that a series of events took himfrom the yard on company business, that he had forgood cause turned the radio volume down while assist-ing a mechanic, and that the radio battery was defective.3. June 18, 1980: Warning letter instituted by Supervi-sor Domaleczny for failure to properly perform work as-signment in neglecting to chock a parked trailer. Gofftestified that he had chocked the trailer when he placedit at 3 a.m., and that if it was discovered unchocked at 7a.m. it was not his fault. The warning letter did notspecify when the lack of chocking was noted.4. June 20, 1980: Warning letter instituted by Supervi-sor Ward for failure to properly perform work assign-ment in neglecting to chock a parked trailer. Goff testi-fied that he reviewed the record of work performed byhim and determined that he had not worked with thetrailer in question.5. June 24, 1980: An incident occurred in whichfreight fell off a trailer leaving the loading dock. Goffwas orally accused of having failed to close the doors,but he responded and later established that he had notbeen loading that trailer.3The supervisors involved, Vig-liotti and Balsone, claimed that Goff threatened them,and after an interview of the supervisors the terminalmanager sent Goff a warning letter stating in part:Specifically, when confronted by Terminal Oper-ations Managers Lou Vigliotti and Bob Balsoneabout who was responsible for pulling a swingingdoor trailer from the dock which resulted in freightfalling off the trailer, you stated that you did notpull the trailer from the dock, and if you received a(warning) letter, someone would get killed. Youkept saying that, "this is not a threat, but a prom-ise." A few minutes later, in the Linehaul Depart-ment, you again repeated your threat by stating, "lfI get a letter I'll bring a shotgun to seven supervi-sors and kill every mother-fucker supervisor here,"and that, "I might go to jail but you would be deadin Hell."Goff's testimony is, to the contrary, that when unjustlyaccused and threatened with a warning letter for improp-erly performing work, which would result in a 3-day sus-pension, he made a statement that if warning letters weresent without cause someone would, as apparently had re-cently happened in the area, get a gun and shoot up theplace. Goff also testified that Supervisor Vigliotti, withwhom he had no relationship beyond work, approachedhim privately shortly thereafter and said that ". .. 'wehave orders to fire you at all costs because of your bigmouth ..."' but that he would deny the conversation ifever asked about it because he did not want to lose hisjob. Vigliotti testified and denied such conversation.Considering that Vigliotti had no relationship with Goffas would prompt such a damaging admission, I creditVigliotti's denial. Goff grieved the suspension for histhird instance of threatening a supervisor within a 9-month period, but his appeal was denied. In the griev-ance, Goff made no reference to the alleged statement ofVigliotti.6. August 19, 1980: Warning letter and 3-day suspen-sion instituted by Assistant Terminal Manager Milan-owski for misuse of company time. Goff testified that hehad left his work area to get a drink of water in thebreakroom and there met two other employees.4As thiswas the third instance within a 9-month period of misuseof company time, Goff was suspended for 3 days, whichaction he unsuccessfully grieved.7. September 19, 1980: Warning letter instituted by As-sistant Terminal Manager Holzer for misuse of companytime after being discovered in the breakroom 13 minutesafter the start of the shift, visiting with other employeeswho also were issued warning letters. Goff testified thathe had returned to the breakroom after learning of hisassignment in order to obtain appropriate gear. This3 A warning letter for failure to properly perform work assignmentwas sent to the responsible employee.4 The other employees, though unnamed. were also issued letters ofwarning for misuse of company time. Their testimony was not presented.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing the fourth warning for the same offense, no otherdisciplinary action was taken.8. October 6, 1980: Warning letter instituted by Super-visor Bertrand for failure to properly perform work as-signment, in not identifying one loose and two missingtire lugs during a safety check. The letter cited two pre-vious warnings for failure to properly perform workwithin a 9-month period, but no suspension was imposed.Goff testified that the missing lug could only have beendiscovered by shining a light into the recesses wherethey fit and the loose lugs discovered only by testing alllugs, neither of which procedures was normally doneduring a safety check. Goff further testified that this wasthe only instance of which he was aware that a warningletter was issued for such offenses. As support he pro-duced two work repair orders, one to tighten lugs andone to replace a tire, which he alleged did not result indiscipline.9. February 15, 1981: Letter of warning with dis-charge, instituted by Supervisors Bottoms and Balsonefor misuse of company time in beginning a break earlyand extending it beyond regular time. The letter statesthat a supervisor observed Goff in the breakroom lyingon a bench with his coat off before the start of his au-thorized break and that another supervisor, noting thatGoff had not returned to work at the end of the breakperiod, went to the breakroom and found him with hiscoat off standing at his locker. The letter reports thatGoff stated, "I hope you know this will cost me myjob." In response to other alleged statements, SupervisorBottoms also instituted a warning letter for threateningboth supervisors. Goff testified to the contrary, that hetook his break at the proper time, left the breakroom atthe proper time with three other employees, that whenhe got to this work area his supervisor told him that hewas late and would receive a warning letter, and that heworked to the end of his shift and learned of the dis-charge only when he reported the next workday. Twoemployees were called by the General Counsel as wit-nesses to this incident. Both testified that Goff was in thebreakroom when they entered and that, with another em-ployee, they played cards during the break while Goffsat on a bench and read his Bible. One witness statedthat as he left the breakroom, Supervisor Balsone enteredand the employee looked back and saw Goff still stand-ing at his locker, while the other witness testified thatBalsone came into the room when the break was onlyhalf over and that the employees all left together at theend of the break. The witnesses provided Goff with no-tarized statements which he used to grieve his discharge,but his appeal was denied.The General Counsel contends that Goff was giventhese warnings and suspensions, and ultimate discharge,because he was outspoken in his objections to supervi-sors performing bargaining unit work and because of hisvigorous opposition to the attempts of Respondent to in-stitute a "flexible work week." There is no doubt butthat Goff was known to object to supervisors performingunit work. It is attested to by fellow employees, and wasthe topic of a complaint directly to the terminal man-ager.The workweek then ran from Monday through Fridaywith employees paid time and a half for Saturdays anddouble time for Sundays. In a flexible workweek, thestarting day of the week would be staggered, with someemployees beginning their 5-day week on each progres-sive day of the week, with time-and-a-half overtime payfor their sixth day of work and double time for their sev-enth day. Respondent was losing freight because of over-time costs, and at the end of 1980 rumors abounded thatRoadway would try to institute the flexible workweek.A number of employees had been laid off, and while aflexible workweek would reduce the pay of senior em-ployees who could bid in the Saturday and Sundaywork, it would permit laid-off employees to be recalledand new employees added to avoid the need for over-time. The fact that the union business agent was infor-mally polling employees also made it clear that a flexibleworkweek was under consideration.Goff testified, and his testimony was supported byothers, that among the employees he was an active andvocal opponent of the flexible workweek. He testifiedalso that one discussion session among employees, inwhich he was outspoken in opposition, was overheard bymanagement representatives. Since this assertion is undis-puted, it is credited. It is also clear that Respondent con-sidered the acceptance by employees of the flexibleworkweek to be highly important.In addition to Goffs testimony that a supervisor hadtold him that Respondent wanted to get rid of him, an-other witness testified that, while unobserved, he over-heard two supervisors state that they had to get rid ofGoff because of his opposition to the flexible workweekand his continuing objection to supervisors doing workreserved to bargaining unit members. The conversationwas denied by the one supervisor identified. Having ob-served the demeanor of the employee while testifying tothis conversation, and his failure to adequately explainthe tardy circumstances of repeating the conversation toGoff, I do not credit him that such a conversation in facttook place.DiscussionA. Concerted ActivityGoff was involved in two activities claimed to be con-certed and protected. Goff objected verbally and phys-ically to Respondent concerning supervisors violating theunion contract by performing bargaining unit work andraised verbal objections to other employees concerningan employer's proposal for a flexible workweek whichdirectly affected overtime pay computation. Respondentargues that these activities were not concerted. It empha-sizes that the objection to supervisors doing unit workwas raised with no intent of filing a grievance or orga-nizing other employees to protest, and constituted nomore than the "gripe" of an individual employee. It alsoargues that Goff's objection to the flexible workweekwas prompted by the possibility of personal loss of over-time income available to him by reason of his seniority,that the objection operated against the interests of lesssenior unit employees, and that the objection was not a44 ROADWAY EXPRESS, INC.current issue since a vote was not taken on it until amonth after Goffs discharge.I disagree with Respondent's position as to both activi-ties, and find them to have been concerted and protect-ed. When supervisors perform bargaining unit work inviolation of the union contract, the rights of all membersof the unit are threatened and any act of objection hasthe effect of aiding all unit members. I.ikewise, activitiesrelating to the method by which compensation is to bepaid for regular and overtime periods relates to all unitmembers. "The activity of an employee may be held tobe concerted if the subject matter of [the] complaint was'of moment to the group' ...or related to a matter ofcommon concern .... The test of the prohibited [sic-possibly should be "protected"] nature of [the] activity isnot whether [the] position had merit .or was evenreasonable ...; rather, the test is whether [the] activityrelated to a matter of commoln concern."'5B. Pretextual \atrure of l arningsIt is alleged that the timing, number. and nature of thevarious warning letters issued to the Charging Party byRespondent evidence its intent to discharge him becauseof his concerted and protected activities. It therefore be-comes necessary to review each of the warning letters,the suspensions. and the discharge proven by the Gener-al Counsel, in order to determine the extent, if any, thatthey were pretextual.6The timing of these disciplinary matters does not indi-cate any scheme by Respondent to "get" Goff. Goff hadbeen vocal in his obiection to supervisors performingbargaining unit work all through his period of employ-ment with Respondent, and there is no showing that Re-spondent's attitude toward this had changed during thefinal period of his employment. Goff's objection to thesplit workweek proposal obviously did not arise until itbecame known to him at the end of 1980 and could notpossibly have affected Respondent's attitude toward himprior to that late date. I find that the warning letters anddisciplinary actions have not been shown by theirnumber or timing to have been pretextual in nature.As to the bonafides of the individual warnings, I findthat two of them were not warranted. Regarding thewarning letter of October 6. 1980, for failing to properlyperform a safety inspection, though checking for loose ormissing lugs would appear by common sense to be ofsafety importance, Respondent did not contradict Goffsevidence that such failure was not ordinarily treated as adisciplinary matter. However, Goff had been issued twoprior warnings for improperly performing work assign-ments, and it can be assumed from Respondent's failureto impose a suspension on this third instance it recog-nized that the warning letter of October 6 had not beenwarranted. Had Respondent intended the warning as a5 Fall River Savings Bank, 247 NLRB 631, h32-633 (19tO) See alsoTimet, .4 Division of Titanium Metals C'orporakion if .4nrl, a, 251 NLRB1180, 1188, fn. 29 (1980) Regarding seniority as a matter of common in-terest, see also Red Ball Motor Freight. Inc., 253 NL RB 71 t1980).6 Though there was opportunity at the grievance hearings to considerwhether Respondent was engaged in unfair labor practices, that issue wasnot presented or considered. The Board therefore does inot defer to thefindings of the grievance committee. Suburban Mdotor Freight. In., 247NLRB 146 (1980), and independent findings are made hereinpretext for discharge it could have fabricated a "misuseof company time" offense which would have resulted indischarge, rather than bringing an ineffective charge offailure to properly perform work assignment. I alsowould find that the warning letter of June 20, 1980, forfailure to chock a trailer was not warranted. However,Goff had apparently already convinced Respondent ofthat fact as later warning letters for the same type of of-fense did not cite this instance.The warnings for misuse of company time I find tohave all been justified. In the instances of May 24 andAugust 19, 1980, Goff had left his work area without ad-vising his supervisor, as required by work rules. That hediscovered a supervisor violating the union contractwhile on an unauthorized break does not rectify Goffsbehavior. I do not believe Goffs denials as to the otherinstances of misuse of company time, on June 16, 1980,and February 15, 1981. In the former there was no con-firmation from the mechanic Goff claimed to have beenassisting while "turning the radio down," and Goff of-fered no reasonable excuse for failing to contact his su-pervisor for 35 minutes after returning from a regularbreak. In the latter instance, the witnesses supportingGoff could not testify to the charge that he began hisbreak early, and disagreed with each other or with Goffas to the entrance of the supervisor and whether or notthey all left together.There are additional conflicts in testimony. Goff denieshaving threatened Supervisor Adams on May 24, 1980,having failed to chock a trailer on June 18, 1980, ascharged by Supervisor Domalczny, having threatenedSupervisors Vigliotti and Balsone on June 24, 1980, andhaving threatened Supervisor Bottoms on February 15,1981, the date of his discharge. While none of thesecharges go to the cause of discharge, the credibility issuerelates to the General Counsel's theory of the discrimina-tory nature of the warning letters. All of these instances,except the last, took place well before Goffs protectedactivities regarding the flexible workweek proposal, andwell after the start of Goffs complaints regarding super-visors doing bargaining unit work. I do not believe thatthe warning letters were responses to those protected ac-tivities. In view of this, and of the number of other in-stances in which I have been unable to credit denials byGoff, I do not credit Goffs testimony as to these in-stances.I find that though Goff was engaged in concerted andprotected activities, his discharge was not motivated bythose activities, and was not in violation of Section8(a)(l) and (3) of the Act.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCL USIONS OF LAW1. Roadway Express, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Highway Drivers, Dock Spotters, Ramp and MeatPacking House and Allied Products Drivers and Helpers,Office Workers and Miscellaneous Employees, LocalUnion No. 710, affiliated with the International Brother-45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has inter-fered with, restrained, or coerced complainant in his ex-ercise of rights guaranteed in Section 7 of the Act, ordiscriminated in regard to the hire or tenure or terms orconditions of employment of its employees to encourageor discourage membership in any labor organization.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER7The complaint is dismissed in its entirety.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102,48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes.46